PER CURIAM.
Bobby James Allen appeals the denial of his 3.850 motion. We remand with directions that the trial court either resentence Mr. Allen in accordance with the plea agreement or allow Mr. Allen the opportunity to withdraw his plea. See Eggers v. State, 624 So.2d 336, 337 (Fla. 1st DCA 1993) (“[T]he trial court must apprise the defendant that the period of incarceration specified in the plea agreement will be followed by a period of probation, if such is the court’s intent.”); Jefferson v. State, 515 So.2d 407, 408 (Fla. 1st DCA 1987).
ERVIN, BOOTH and BENTON, JJ., concur.